Title: From Benjamin Franklin to Robert Morris, 9 January 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir,
Passy, Jany. 9. 1782.
I have long feared that by our continually worring the Ministry here with successive afterclap Demands for more and more money, we should at length tire out their Patience. Bills are still coming in Quantities drawn on Mr. Jay, Mr. Laurens & Mr. Adams. Spain & Holland have afforded little toward Paying them; & Recourse has therefore been had to me. You will see by the enclosed Letter the Situation I am at length brought into. With the Million mentioned, I shall be able to pay till the End of February, when if I can get no more Money I must stop. I therefore give you this Notice, that Provision may be made in time for discharging the Protests with Honour. The Friendly Disposition towards us continues: But we should take Care not to impose too much upon friendship. Let us exert vigorously our own Strength. I see yet no Prospect of Peace this Summer. The Expence of the War to France itself is heavy; and we have had of her this last year more than Twenty Millions. I am ever, with greatest Esteem, Sir, Your most obedient & most humble Servt.
Honble. R. Morris Esqr. I. G. F.
